UNITED STATES COURT OF APPEALS
                            For the Fifth Circuit



                                    No. 99-60844
                                  Summary Calendar


                       JOHN ALLEN LYLE; GLENNA A LYLE,

                                                   Petitioners - Appellants,


                                       VERSUS


                      COMMISSIONER OF INTERNAL REVENUE,

                                                      Respondent - Appellee.




      Appeal from a Decision of the United States Tax Court
                            (18428-97)

                                    June 1, 2000
Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      Taxpayers John Allen Lyle and Glenna A. Lyle appeal pro se

from an adverse decision in the United States Tax Court sustaining

the Commissioner’s determination of a tax deficiency ($8,938) and

an addition to tax ($1,788) under Internal Revenue Code § 6662(a)

for the 1995 tax year.           Taxpayers argue that the Tax Court erred in

concluding     that    (1)   a    problem   resolution   letter   from   an   IRS



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
caseworker to Taxpayers indicating the 1995 tax liability had been

paid in full did not estop the Commissioner from redetermining the

tax liability2; (2) denial of a trial by jury in the Tax Court did

not   violate   the   Seventh    Amendment      of   the   United    States

Constitution; and (3) taxing social security benefits did not

violate several other constitutional guarantees (the ex post facto

clause,   the   due   process   clause,   and    the   Ninth   and   Tenth

Amendments).

      Having fully studied the briefs of the parties, the record on

appeal, and the applicable law, we AFFIRM for essentially the

reasons set forth by the Tax Court below.




  2
   The Tax Court concluded that the Commissioner properly
determined that the Taxpayers failed to include as taxable income
a portion of social security benefits received by John Allen Lyle,
failed to show entitlement to deductions above the amount of the
standard deduction, and improperly deducted gambling losses in
excess of gambling income.